Title: IV. Humphrey Ploughjogger to the Boston Gazette, 19 January 1767
From: Adams, John,Ploughjogger, Humphrey
To: Boston Gazette (newspaper)


      
       To the PRINTERS.
       
        Monday, January 19, 1767
       
      
      I Did flatter myself, as I had got so much Credit by my Writings upon Hemp, and Stamp-Act, &c. &c. that the learned Phylanthrop would just have taken some small Notice of me. * I have enquired about the Reason why he did not. Some tell me, the poor Man’s Council is always despised by the great and larned. Some say that it would be below the Dignity of Government, to take Notice of such a Man as I am—and others say that my Arguments were so strong that there was no answering of them. Now for my Part I am inclined to this last way of Thinking, and so I shant advance any new Rashosinations till the old ones, are defuted—and in Truth I feel concerned for poor Phylanthrop—tho’ he is very learned, yet 20 or 30 learned Men to one makes a dreadfull great odds —and it seems to have made the poor Man a most crazey. I pitty Crazyness from the bottom of my Heart—but it makes this Man behave so odd that I can’t help laughing. I’ve got about 3 score Sheep at Home, that I take great Pleasure in feeding with Corn. I take a Cobb every Morning, and a Basket full of Ears, and go out and shell ’em to the Sheep—amongst the rest there is one little black Ram, a Year old, that gives me a good deal of Diversion. He is a spiteful little Thing—and he rushes in among the stately Weathers to get the Kernals of Corn, in the most fierce Manner imaginable—and will sometimes come behind a fine great Weather, or upon the side of him, and give him a paultry Bunt at unawares, and before the Weather can turn about to kill him, he will skulk and run away. But all the Sheep of the Flock hate him, and at Times bunt him and bang him, and bruise him most unmercifully, till the poor Beast’s Flesh is almost worn off of his Bones. Now thinks I, this is certainly the learned Phylanthrop among my Sheep. His Nose, like Phylanthrop’s is not clean, their Spite is alike, and their Slyness is alike, and in many other Respects they are alike. But I really think my little Ram looks cowed and sorry oftentimes that he ever picked a Quarrell with the whole Flock, and now sees that it will not do, and wishes himself out of the Scrape—which puts me in Mind of a comical Thing that happened tother Day in our Town. My Neighbour Worldly had a Yoke of Oxen, that he was going to sell to a Stranger, for a fine Yoke of working Cattle, but seven Years old, but the Stranger happen’d to go one side a little, and sees my Neighbour Worldley’s Negro Man Toney, and asks him about them Oxen. Oh says Tony, they are as nice a Yoke of Oxen to work as ever stood under a Yoke, I have drove ’em myself this 12 Years, and never drove so good a Yoke as they are. Upon this the Stranger comes back to my Neighbour, told him what Tony had said, and would not have the Cattle. My Neighbour was very wroth, and after he got Home, he scolds at Tony very sadly. You told the Man that you had driven the Oxen 12 Years, and I told him they were but 7 Year old you Blockhead says my Neighbour.” Oh Master says Tony, I’m very sorry, I see now where I mist it. Just so I really believe Phylanthrop now sees where he mist it, and is very sorry—
      
       I remain your’s to sarve,
       
        h. ploughjogger
       
      
      
       * I do think he might just have mention’d me, and quoted some lines at me, or something—for instance he might have said,
       
        Joggs slowly on, unknowing what he sought,
        And whistled as he went for want of thought.
       
      
     